DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species A, drawn to claims 1-3, 6, 9,12-13 and 16-24 in the reply filed on 11/2/2021 is acknowledged.
Claims 4-5,7-8,10-11 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9, 12-13 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim 1 recites the limitation of connect the same and support the same is indefinite claim limitations. One having ordinary skill in art would not know what applicant is claiming when recitations of connect the same and support the same claim limitations are claimed.
Claim 1 recites the limitation "the abdominal region", “the body” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other side", “the same” in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the abdominal region", “the body” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the chest region", “the body” in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the length” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the abdominal region", “the body” in line 3; “the same” in line 4; “the lower portion” in line 5; “the abdominal region” and “the waist region” in line 6 and “the pelvic region”, “the same” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the width" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the other end" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the other end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the thigh region" and “the body” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the surface" and “the body” in line 4; “the outer side” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the inner side" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the outer side" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the basis", “the measurements input” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the outer surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the inner side" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the outer surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are necessarily rejected as being dependent upon a rejected base claim and therefore includes the same unpatentable subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glancy (4,202,327).
Glancy discloses a scoliosis brace (see figures 1-6) comprising: a support part (12) worn to cover or one side of the abdominal region (see figure 1) or one shoulder of the body; and a pressure band (82,83) consisting of an elastic material, coupled to one side and the other side of the support part so as to connect the same (see figures 5-6), and covering one side or the other side of the abdominal region of the body (see figures 1-6), or one side or the other side of the chest region of the body, with respect to the support part, so as to pressurize and support the same (column 6 lines 58-68).
With respect to claim 2, Glancy discloses wherein the length of the pressure band is adjustable (since the pressure band is elastic therefore it is adjustable) and the pressure band comprises a pair of coupling members (116,117) provided on one side thereof.
With respect to claim 3, Glancy discloses wherein the support part comprises a first support plate (32) covering one side of the abdominal region of the body so as to support the same (see figures 1-6), and a second support plate (26) spaced apart from the lower portion of the first support plate and covering one2App. No. 16/304,279 Preliminary Amdt, dated November 2, 2021side of the abdominal region, one side of the waist region (see figures 1-6), or one side of the pelvis region of the body so as to support the same.
With respect to claim 6, Glancy discloses wherein the second support plate comprises an extension part (34) curved and extended downward and outward from both ends of the second support plate, and an expansion part the width of which is expanded and which formed at the end of the extension part (see figures 1-6).
With respect to claim 16, Glancy discloses wherein the support part comprises a base plate (18) consisting of a soft material (closed cell polyethylene foam is soft material see column 3 line 66-column 4 line 2) and having a shape corresponding to a curved shape of the surface of the body (see figure 1), and a reinforcement plate (16) consisting of a synthetic resin (column 3 lines 58-65) and coupled to the outer side of the base plate.
With respect to claim 17, Glancy discloses wherein the support part further comprises a shock absorbing member (18) consisting of an elastic member (column 4 lines 14-20) and coupled to the inner side of the base plate.
With respect to claim 19-20, wherein the base plate comprises a plurality of parts that are divisionally printed out through 3D printing and wherein the reinforcement plate is integrally formed through laser cutting are the limitations of product by process; “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695,698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Summit et al. (2010/0268135).
Summit et al. discloses a manufacturing method for a scoliosis brace [0019-0023], comprising: (a) taking measurements of a user's body and inputting the measurements [photogrammetry is interpreted as measurements]; (b) performing 3D modeling on the basis of the measurements input [0130-0131]; (c) 3D-prinitng a base plate according to a shape of the 3D model [0019]; (d) piling a reinforcement plate on the outer surface of the base plate (see figures 2-15); and (e) adding a shock absorbing member on the inner surface of the base plate (see figures 2-15).  
With respect to claim 22, Summit et al. discloses wherein the manufacturing method for a scoliosis brace further comprises (f) coupling a cover plate to the outer surface of the reinforcement plate [0019-0023 and 0130-0131].  
With respect to claim 23, Summit et al. discloses wherein the (c) step comprises printing out a plurality of parts divisionally through 3D printing [0019-0023 and 0130-0131].  
With respect to claim 24, Summit et al. discloses wherein the (d) step comprises laser-cutting a reinforcement plate consisting of a synthetic resin integrally [0130-0131 discloses laser sintering is interpreted as laser cutting].
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glancy in view of Trudell (5,449,338).
Glancy substantially discloses the invention, please see rejection above; however, Glancy does not disclose wherein the support part further comprises a connecting member whose upper end is coupled to one end of the first support plate and whose lower end is coupled to one end of the second support plate, and a spine support member whose upper end is coupled to the other end of the first support plate, whose lower end is coupled to the other end of the second support plate, and which supports the spine region of the body; wherein the support part further comprises a first coupling hole formed at the connecting member and coupled to one end of the pressure band, and a second coupling hole formed at the spine support member and coupled to the other end of the pressure band and wherein the support part further comprises a loop member protruding downward from one side of the second support plate, and a fixing band penetrating the loop member and covering the thigh region of the body.
Trudell teaches a modular orthopedic brace (see figures 1-4) having wherein the support part further comprises a connecting member (27) whose upper end is coupled to one end of the first support plate and whose lower end is coupled to one end of the second support plate (see figures 1-4), and a spine support member (25) whose upper end is coupled to the other end of the first support plate, whose lower end is coupled to the other end of the second support plate, and which supports the spine region of the body (see figures 1-4); wherein the support part further comprises a first coupling hole (158) formed at the connecting member and coupled to one end of the pressure band, and a second coupling hole (358) formed at the spine support member and coupled to the other end of the pressure band (see figures 1-4) and wherein the support part further comprises a loop member (15) protruding downward from one side of the second support plate, and a fixing band penetrating the loop member and covering the thigh region of the body (see figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Glancy to have spine member and support member with holes and connecting member as taught by Trudell to provide additional support to the brace.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was wherein the support part further comprises a cover plate consisting of a metallic material and coupled to the outer side of the reinforcement plate, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Examiner notes that subject matter of the instant application [citations], if incorporated into the independent claims, appears to overcome the rejection of record.  However, this is not an indication of allowable subject matter, but merely a possible direction to explore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786